Citation Nr: 1433315	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-30 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Robert A. Embree, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This matter comes before the Board on an appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In April 2014, the Veteran had a Board hearing before the undersigned Acting Veterans Law Judge via a Video Conference and a transcript of that hearing is of record.  

At the Board hearing, the Veteran represented himself due to the absence of his designated representative, agreeing on the record that it was his desire that his representative not provide any further representation in "the matter."  However, since it is unclear whether by "the matter" the Veteran was referring to just the hearing or the entire case on appeal, and the representative has not properly withdrawn his representation under 38 C.F.R. § 20.608(b)(2) (2013), the Board has continued to identify the representative as set forth on the title page of this decision.


FINDINGS OF FACT

1.  Bilateral hearing loss was more than likely incurred during service.  

2.  The Veteran has tinnitus that had its onset during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As the Board's decision herein is a full grant of the benefits sought on appeal, no further action is required to comply with the VCAA.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013).  Hearing loss and tinnitus are considered organic diseases of the nervous system and therefore chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2013).  

Moreover, service connection will also be presumed for chronic disabilities, such as sensorineural hearing loss or tinnitus, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Merits

The Veteran contends that his currently diagnosed hearing loss and tinnitus resulted from noise exposure during service while working as a heavy equipment repairman in Vietnam.  While in Vietnam, the Veteran had noise exposure from firearms training and use without hearing protection, acoustic trauma from operating and maintaining electric and diesel driven generators, and rocket and mortar blasts.  At the April 2014 hearing, the Veteran testified that after service he worked in construction, as a welder, and as a refrigeration and air conditioning technician.  He stated that he was required to wear ear protection at all times at both of those positions.  

The Veteran's service entrance examination shows he had hearing within normal limits on entry.  A January 1968 audiogram shows he had hearing within normal limits but demonstrated a slight threshold shift at the 500, 1000, 2000, and 4000 Hertz (Hz) frequencies.  A January 1969 separation audiogram shows he had no hearing loss at any of the frequencies.  

A May 2010 VA audiological examination report reflects a diagnosis of bilateral sensorineural hearing loss and tinnitus.  The examiner opined that the Veteran's current hearing loss disability was less likely than not the result of military noise exposure.  The rationale provided was that the Veteran's hearing was within normal limits throughout service with little change in threshold shifts from entrance to exit.  The examiner opined that the Veteran's tinnitus was as likely as not a symptom of hearing loss.  

The Board finds that May 2010 VA opinion regarding the etiology of the Veteran's hearing loss is of little probative value.  First, , the VA examiner did not comment on the Veteran's report of relevant injury in service, and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  Additionally, it has been held that an examiner may not rely solely on the fact that a Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when formulating an opinion regarding etiology.  If the aforementioned reason is the basis, or crux, of the examiner's rationale, the opinion is considered inadequate.  Furthermore, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

A March 2014 VA audiological report also reflects a diagnosis of bilateral sensorineural hearing loss and constant bilateral tinnitus.  In an April 2014 statement, the audiologist who conducted the March 2014 audiology examination opined that the Veteran's report of significant noise exposure in Vietnam was consistent with his bilateral hearing loss.  This opinion is afforded more probative value as the examiner took into account the Veteran's history of significant noise exposure during service and his current hearing loss disability and provided a rationale for a nexus between the two.  

As for the Veteran's tinnitus, the Veteran reported onset of symptoms since service, a current disability has been diagnosed, and the May 2010 VA examiner opined that tinnitus was as likely as not due to the Veteran's hearing loss.  Consequently, as the Board has found that the Veteran's bilateral hearing loss is related to acoustic trauma during service, service connection for his bilateral tinnitus is warranted on a secondary basis.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


